Citation Nr: 1312764	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-23 311	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


FINDING OF FACT

In a statement in support of claim (VA FORM 21-4138) received at the Board in February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran withdrawing his appeal for entitlement to service connection for obstructive sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the claim for service connection for obstructive sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In a statement in support of claim (VA FORM 21-4138) received at the Board in February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran withdrawing his appeal for entitlement to service connection for obstructive sleep apnea.  His authorized representative submitted a statement in January 2013 verifying the withdrawal.  Accordingly, the Board does not have jurisdiction to review the issue, and the appeal for service connection for obstructive sleep apnea is dismissed.


ORDER

The appeal is dismissed.  




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


